[Cite as Gibson v. Soin, 2022-Ohio-1113.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STEVEN WAYNE GIBSON, ADMIN.                      :
 OF THE ESTATE OF DIANE MARIE                     :
 GIBSON, DECEASED, et al.                         :   Appellate Case No. 29154
                                                  :
         Plaintiffs-Appellants                    :   Trial Court Case No. 2019-CV-2594
                                                  :
 v.                                               :   (Civil Appeal from
                                                  :   Common Pleas Court)
 AMOL SOIN, M.D., et al.                          :
                                                  :
         Defendants-Appellees


                                             ...........

                                            OPINION

                              Rendered on the 1st day of April, 2022.

                                             ...........

THOMAS M. GREEN, Atty. Reg. No. 0016361, 800 Performance Place, 109 North Main
Street, Dayton, Ohio 45402
       Attorney for Plaintiffs-Appellees

SUSAN BLASIK-MILLER, Atty. Reg. No. 0005248 & SHANNON K. BOCKELMAN, Atty.
Reg. No. 0082590, Fifth Third Center, 1 South Main Street, Suite 1800, Dayton, Ohio
45402
      Attorneys for Defendant-Appellee David J. Pappenfus, M.D.

JOHN F. HAVILAND, Atty. Reg. No. 0029599 & ELIZABETH D. WILFONG, Atty. Reg.
No. 0088712, 6 North Main Street, Suite 400, Dayton, Ohio 45402
      Attorneys for Defendants-Appellees Amol Soin, M.D. and Ohio Pain Clinic, LLC

                                            .............

EPLEY, J.
                                                                                         -2-


       {¶ 1} Steven Wayne Gibson, Administrator of the Estate of Diane Marie Gibson,

deceased, and Roger Gibson (collectively, “the Gibsons”) appeal from the trial court’s

judgment, following a directed verdict, in favor of Amol Soin, M.D., Ohio Pain Clinic, LLC,

and David J. Pappenfus, M.D. (collectively, “Defendants”) on their medical malpractice

and wrongful death claims. The Gibsons also appeal from the trial court’s judgment

denying their motion for a new trial. For the following reasons, the trial court’s judgments

will be affirmed.

                            I. Facts and Procedural History

       {¶ 2} According to the complaint, Diane Gibson had a history of back pain. In

September 2015, she sought treatment from Dr. Soin, a pain management specialist who

was employed by Ohio Pain Clinic. Two months later, Dr. Soin implanted a temporary

spinal cord stimulator to alleviate Mrs. Gibson’s back pain. That device was replaced by

a Stage II Spinal Cord Stimulator (SCS) on December 31, 2015.              In January and

February 2016, Mrs. Gibson underwent additional surgical procedures due to an infection

at the surgical site and exposed wires from the stimulator.          During one of those

procedures, the SCS was removed.

       {¶ 3} On April 21, 2016, Dr. Soin re-implanted the SCS in Mrs. Gibson’s back.

Prior to conducting the procedure, he ordered a blood test and an electrocardiogram

(EKG) for the purpose of determining whether Mrs. Gibson was healthy enough to

undergo the surgery and anesthesia. The bloodwork indicated that Mrs. Gibson had low

potassium, and her EKG showed abnormal T waves and prolonged Q waves.

Nevertheless, the surgery proceeded as scheduled.               Dr. Pappenfus was the
                                                                                          -3-


anesthesiologist for the procedure. Two days later, on April 23, 2016, Mrs. Gibson died

at home at the age of 64. According to Dr. Soin and Ohio Pain Clinic’s appellate brief,

the coroner concluded that the cause of death was arteriosclerotic cardiovascular disease

with bronchopneumonia contributing.        The Gibsons state that she died of cardiac

arrhythmia.

       {¶ 4} Steven Wayne Gibson, as administrator of Mrs. Gibson’s estate, and Roger

Gibson, Mrs. Gibson’s surviving spouse, originally filed a medical malpractice and

wrongful death action against Defendants in October 2017. Gibson v. Soin, Montgomery

C.P. No. 2017-CV-4647. That action was voluntarily dismissed in March 2019, after

Defendants sought to exclude the testimony of the Gibsons’ medical expert, Dr. David J.

Utlak, a cardiovascular physician who is board-certified in internal medicine and

cardiology. The Gibsons refiled the action in this case on June 5, 2019.

       {¶ 5} In their complaint, the Gibsons alleged that Mrs. Gibson’s low potassium,

abnormal T waves, and prolonged Q waves put her at an increased risk of complications,

including sudden death, if subjected to the stress of surgery and anesthesia.           The

Gibsons claimed that Defendants breached their duty of care in failing to review and

properly evaluate Mrs. Gibson’s presurgical testing and in failing to take steps to remedy

the abnormal conditions demonstrated by the tests. The complaint was supported by an

affidavit of merit from Dr. Utlak, the same medical expert from the first action.

       {¶ 6} Prior to trial, Defendants filed a motion in limine seeking to exclude the

testimony of Dr. Utlak. Dr. Utlak was expected to testify, in part, that the failure to refer

Mrs. Gibson to a cardiologist prior to surgery was below the standard of care and thus
                                                                                         -4-


negligent. Defendants asserted that Dr. Utlak’s testimony was irrelevant, did not assist

the trier of fact, and did not meet the requirements of Evid.R. 702.          They further

contended that Dr. Utlak was not competent under Evid.R. 601 to testify against Dr. Soin,

a pain management specialist, or Dr. Pappenfus, an anesthesiologist, on the issue of

liability. Defs’ Motion in Limine, Apr. 7, 2021. Addressing Evid.R. 601(E)(3) (formerly

Evid.R. 601(D)(3)), they argued:

       While Dr. Utlak, as a cardiologist, may be qualified to read and interpret an

       EKG, he does not understand this minimally invasive surgical procedure

       and anesthesia, its effect on the body, and whether an anesthesiologist or

       pain management specialist needs to consult with a cardiologist or other

       specialist prior to surgery. He has no experience as the physician making

       the initial decision of whether to consult a cardiologist. His involvement

       occurs after the decision to consult a cardiologist has been made. Having

       no education, training or experience in pain management, spinal cord

       stimulators or anesthesia, Dr. Utlak has no competence or expertise to offer

       an opinion regarding whether or not it was within the standard of care to

       proceed with the scheduled placement of the spinal cord stimulator on April

       21, 2016.

Id. at 8. The Gibsons responded that, “[a]s the physician who does the work up for a

patient with an abnormal EKG, to whom pain management and anesthesiologists

routinely, as a matter of course under the applicable standard of care, refer such patients

for assessment, Dr. Utlak is the perfect witness to opine on the standard of care in dealing
                                                                                              -5-


with pre-surgical cardiac testing.” Pls’ Opp. Mem., Apr. 20, 2021, at 2.

       {¶ 7} On May 2, 2021, the trial court rejected Defendants’ arguments that Dr.

Utlak’s testimony was irrelevant and unreliable. However, upon review of Dr. Utlak’s

deposition testimony, the trial court was unable to reach a decision as to whether (1) the

doctor was qualified under Evid.R. 702(B) to offer an opinion as to the standards of care

applicable to Defendants or (2) Dr. Utlak was competent to testify against Defendants

under Evid.R. 601(E)(3). The court held those issues in abeyance pending the Gibsons’

questioning of Dr. Utlak at trial as to his qualifications to testify as an expert in the matter.

       {¶ 8} A jury trial commenced on May 3, 2021; Dr. Utlak was called to testify on the

afternoon of May 4. During his testimony, Dr. Utlak stated that he was involved in cardiac

presurgical testing “almost on a daily basis,” either through requests from his existing

cardiology patients or from surgeons asking him to evaluate whether a patient can

withstand a surgical procedure. Trial Tr. 11. When asked “are you familiar with what the

standard of care is with respect to reviewing test results and taking action on test results

presurgical?” Dr. Utlak responded:

       Well, I think that I probably do. I – I think that those things have changed

       over time. With that being said, there’s a lot of common sense just involved

       with it and, you know, every patient is different. They’re – they don’t fit,

       necessarily, into a category of statistical conglomerates, if you will, so you

       need to make that decision on – on a –* * * specific personal basis for each

       patient is what I’m trying to say.

Trial Tr. 12.
                                                                                           -6-


       {¶ 9} Dr. Utlak testified that he was familiar with the standard of care in the pain

management surgical field with respect to presurgical cardiac screenings. He explained

that “the presurgical clearance for any surgical specialty is the same in terms of a

preoperative evaluation to make sure that the patient can withstand the stresses of

anesthesia – whatever kind of anesthesia that might be – and the surgical procedure

itself, because if some of the things that happen to the human body when we intervene

by placing the patient under anesthesia and/or cutting certain parts of the body, if you will,

for the surgical procedure which puts the heart and the body under quite a bit of stress.

So that really comes under my purview. That does not come under the purview of the

surgeon.” Trial Tr. 18.

       {¶ 10} The Gibsons’ counsel further asked Dr. Utlak:

       Q Are you knowledgeable, sir, of the standard of care with respect to the

       pain management physician’s decision on when to contact the heart doctor,

       such as yourself, in trying to do this sort of presurgical assessment?

       A Yes.

       Q And again, sir, how do you know that?

       A Well, once again, you have to, I think, generalize this not just from a pain

       management standpoint – from any surgical standpoint. Because what

       we’re dealing with here is the cardiac risk of going through anesthesia and

       going through the surgical procedure whether it be brain surgery, whether

       it be carotid surgery or abdominal surgery, aortic surgery, orthopedic

       surgery, pain management, what have you. The – the judgment of the –
                                                                                        -7-


       of the cardiologist in a case to determine the risk of a cardiac event

       occurring is in our purview and nobody else’s. That doesn’t mean that the

       surgeons or pain management surgeons, if you will, don’t – aren’t involved

       in that. They’re involved in that decision, of course. But the bottom line is

       that when it comes to the expertise to know when and – when or when not

       a patient should go through any surgery if there are cardiac issues is clearly

       and purely and only in the purview of either the internist who feels

       comfortable with that and/or the cardiologist which is where most of the

       patients end up.

Trial Tr. 18-19.

       {¶ 11} The Gibsons’ counsel asked similar questions with respect to the standard

of care for anesthesiologists and received similar answers from Dr. Utlak. When asked

how he knew the standard of care for an anesthesiologist in doing presurgical cardiac

screening, Dr. Utlak reiterated that “the cardiac issues are not within the expertise of

anesthesiologists nor are they in the expertise of any surgeon or pain management

doctor. They’re within the purview of the expertise of a cardiologist and, potentially, an

internist who might have some cardiology training * * *.” Id. at 20.

       {¶ 12} After hearing argument from counsel, the trial court orally sustained

Defendants’ objection to Dr. Utlak’s expert testimony. Although the court found that Dr.

Utlak was qualified as a cardiologist for purposes of Evid.R. 702(B), it concluded that he

did not satisfy the competency requirements of Evid.R. 601(E)(3). After discussing two

cases that had been cited by the parties, the court stated:
                                                                                         -8-


       * * * Dr. Utlak has testified that the expertise to know whether or not

       surgery should go forward is in his purview only and that he’s the expert in

       that matter, not them.

              Thus, there was not any testimony as to what a pain management

       specialist or an anesthesiologist goes through with respect to their review

       of a presurgical testing that would include a pre – or a cardiac workup.

       What they look at, what they review, how they review it and the extent to

       their knowledge of their review [sic] of any – in this case, an EKG or

       potassium level and how they make that evaluation before they make a

       determination then to send a case to a cardiologist which is then when Dr.

       Utlak would pick up the case much like the Taulbee case. It gets picked

       up later on in that.

              Thus, a preoperative review of that basic metabolic panel and the

       EKG viewed in light of whether or not they’re fit for surgery was not testified

       to as what the standard of care then would be and how they review it and

       when a referral would then be made to the cardiologist for their seeking that

       higher level diagnosis.

              Thus, this Court finds that Dr. Utlak is not competent to testify to the

       standard of care of the anesthesiologist or the pain management physician

       in performing this surgery.

Trial Tr. 31-32.

       {¶ 13} Following the trial court’s ruling, counsel for the Gibsons provided an oral
                                                                                             -9-


proffer of Dr. Utlak’s anticipated testimony and also referred the trial court to his deposition

testimony. Defendants then moved for a directed verdict, which the trial court granted.

On May 7, 2021, the trial court issued a judgment entry that (1) memorialized its grant of

Defendants’ motion for a directed verdict at the close of the Gibsons’ case-in-chief and

(2) entered judgment in favor of Defendants and against the Gibsons.

       {¶ 14} Three days later, on May 10, 2021, the Gibsons filed a motion for a new trial

on the ground that the trial court abused its discretion in finding Dr. Utlak incompetent as

an expert witness. Before the trial court ruled on that motion, they appealed from the

May 7, 2021 judgment. At the Gibsons’ request, we remanded the matter to the trial

court to resolve the pending motion for a new trial. Decision and Entry, June 24, 2021.

The trial court denied the motion on June 29, 2021, following which the Gibsons filed an

amended notice of appeal to include that ruling.

       {¶ 15} The Gibsons raise two assignments of error, which we will address together.

                 II. Competence of Medical Expert Under Evid.R. 601

       {¶ 16} In their first assignment of error, the Gibsons claim that the trial court “erred

as a matter of law in finding that [their] expert witness, David J. Utlak, M.D., was

incompetent to give expert testimony pursuant to Evid.R. 601(D)(3) [sic].” Their second

assignment of error claims that the trial court erred in overruling their motion for a new

trial, which raised a similar issue.

       {¶ 17} Evid.R. 601 governs the competency of a witness. When the Gibsons’

complaints were filed, Evid.R. 601(D) addressed the competence of a witness to testify

regarding liability in a medical claim. The Rule was amended in 2020 and 2021, and
                                                                                             -10-


both amendments caused the medical expert provision to be renumbered. By the time

of trial in May 2021, Evid.R. 601(D) had been renumbered to Evid.R. 601(E). Effective

July 1, 2021, that provision is now Evid.R. 601(B)(5). The 2020 and 2021 amendments

made no substantive changes to the provision.

      {¶ 18} In general, every person is competent to be a witness. Evid.R. 601(A).

However, Evid.R. 601(B)(5) disqualifies persons from giving expert testimony on liability

in medical claims unless:

      (a) The person testifying is licensed to practice medicine and surgery,

      osteopathic medicine and surgery, or podiatric medicine and surgery by the

      state medical board or by the licensing authority of any state;

      (b) The person devotes at least one-half of his or her professional time to

      the active clinical practice in his or her field of licensure, or to its instruction

      in an accredited school and

      (c) The person practices in the same or a substantially similar specialty as

      the defendant.      The court shall not permit an expert in one medical

      specialty to testify against a health care provider in another medical

      specialty unless the expert shows both that the standards of care and

      practice in the two specialties are similar and that the expert has substantial

      familiarity between the specialties.

Evid.R. 601(B)(5).

      {¶ 19} The third prong is a relatively new provision.           When Evid.R. 601 was

adopted in 1980, it was not part of the Rule, nor was it part of R.C. 2743.43, the statute
                                                                                           -11-


that Evid.R. 601 incorporated in part. It was added to R.C. 2743.43 in 2004, see 2004

Sub.H.B. 215, and included in the 2016 amendments to Evid.R. 601(B).

        {¶ 20} “A trial court has discretion to determine whether a witness is competent to

testify as an expert, and the trial court’s decision will not be reversed absent a clear

showing that the court abused its discretion.” Celmer v. Rodgers, 114 Ohio St.3d 221,

2007-Ohio-3697, 871 N.E.2d 557, ¶ 19; see also Evid.R. 104(A) (“Preliminary questions

concerning the qualification of a person to be a witness * * * shall be determined by the

court[.]”).   The trial court abuses its discretion when its decision is unreasonable,

arbitrary, or unconscionable.    Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983).

        {¶ 21} Pursuant to the first sentence of Evid.R. 601(B)(5)(c), Dr. Utlak would not

be qualified to offer expert testimony about the standard of care unless he “practice[d] in

the same or a substantially similar specialty” as Dr. Soin and/or Dr. Pappenfus. Dr. Utlak

is a cardiologist. Dr. Soin and Dr. Pappenfus are a pain medicine specialist and an

anesthesiologist, respectively. There was no evidence that Dr. Utlak practiced “the same

or a substantially similar specialty” as those practiced by Dr. Soin and Dr. Pappenfus.

See Rose v. Tievsky, 2d Dist. Montgomery No. 29024, 2021-Ohio-3051, ¶ 94 (family

practice physician’s affidavit could not be substituted for a proper Civ.R. 10(D)(2) affidavit

of merit where the doctor failed to meet the requirement of Evid.R. 601(B)(5)(c); the doctor

provided no evidence that his specialty was the same or substantially similar to that of the

defendant, a radiologist); Couch v. Dayton Pain Ctr., LLC, 2d Dist. Montgomery No.

28891, 2021-Ohio-1428, ¶ 18 (a neurosurgeon’s testimony about standard of care
                                                                                          -12-


applicable to defendant-physician, who was board-certified in other specialties, was

subject to exclusion).

       {¶ 22} The Gibsons assert that Dr. Utlak satisfies the second sentence of Evid.R.

601(B)(5)(c), which states that a “court shall not permit an expert in one medical specialty

to testify against a health care provider in another medical specialty unless the expert

shows both that the standards of care and practice in the two specialties are similar and

that the expert has substantial familiarity between the specialties.” (Emphasis added.)

They emphasize that Dr. Utlak testified that the standard of care for recognizing and

taking action concerning presurgical cardiac testing is the same across all three

specialties – cardiology, pain management surgery, and anesthesiology.             They also

point to Dr. Utlak’s testimony that he is regularly involved in the presurgical cardiac

screening performed by surgeons and anesthesiologists, such as Drs. Soin and

Pappenfus.

       {¶ 23} Upon review of the record before us, the trial court did not abuse its

discretion in concluding that Dr. Utlak did not satisfy the requirements of Evid.R.

601(B)(5)(c).

       {¶ 24} At the outset, there is no question that Dr. Utlak is well-versed in presurgical

cardiac testing. He indicated that it is a large part of his practice and that he is involved

in such testing “almost on a daily basis.” He stated, however, that his involvement

typically occurs upon direct referral from surgeons or when his existing cardiology patients

request presurgical testing on behalf of their surgeon. When asked about the standard

of care with respect to reviewing presurgical test results and taking action based on those
                                                                                           -13-


results, Dr. Utlak indicated that “every patient is different” and any decision needed to be

made on a “specific personal basis for each patient.”

       {¶ 25} Dr. Utlak testified, generally, that he was familiar with the standard of care

for presurgical cardiac testing by a pain management specialist, such as Dr. Soin, or an

anesthesiologist, such as Dr. Pappenfus. He stated that the standard of care is the same

for all surgical specialties and for anesthesiologists with respect to a preoperative

evaluation to make sure that the patient can withstand the stresses of anesthesia and the

surgical procedure itself.       Dr. Utlak further testified, generally, that he was

knowledgeable about the standard of care with the respect to both a pain management

specialist’s and an anesthesiologist’s decision on when to contact a cardiologist.

       {¶ 26} When asked to elaborate, however, Dr. Utlak did not say that he and

Defendants shared similar standards of care, and he did not testify that he and

Defendants would review the same information and use a similar standard of care in

determining whether further cardiac testing were required prior to surgery.          Instead,

when asked how he knew of the standards of care, Dr. Utley expressed that only a

cardiologist or certain internists have the expertise to know when a patient with cardiac

issues should go through a surgical procedure.

       {¶ 27} Based on Dr. Utlak’s testimony, the trial court reasonably concluded that

Dr. Utlak did not establish that (1) the standard of care and practice for a cardiologist upon

referral and the standard of care for Defendants with respect to presurgical cardiac testing

were similar and (2) Dr. Utlak had substantial familiarity with the standards of care

required of Drs. Soin and Pappenfus.
                                                                                        -14-


      {¶ 28} In concluding that Dr. Utlak was not competent to testify as an expert on the

standard of care in this case, the trial court focused on two cases: Taulbee v. Dunsky,

12th Dist. Butler No. CA2003-03-059, 2003-Ohio-5988, and Schutte v. Mooney, 165 Ohio

App.3d 56, 2006-Ohio-44, 844 N.E.2d 899 (2d Dist.), which distinguished Taulbee. The

trial court cited Schutte as an example of when an expert in a different specialty has

“substantial familiarity” with another specialty and cited Taulbee as an example of when

that did not occur. We note that both cases were decided prior to the adoption of former

Evid.R. 601(D)(3), and both concerned expert testimony under Evid.R. 702, not Evid.R.

601. To the extent that Taulbee and Schutte are instructive, we agree with the trial

court’s assessment that this case is analogous to Taulbee.

      {¶ 29} In Taulbee, the plaintiff took her husband to the emergency room because

he was complaining of chest pain.      He was diagnosed with chest wall pain, given

medication, and advised to see his family physician if he did not improve. Three days

later, he contacted his family physician, who diagnosed gastroesophageal reflux disease.

He died two days later of an aortic dissection. His widow sued the family physician and

the emergency-room physician for failing to properly diagnose him.

      {¶ 30} At trial, the plaintiff attempted to present the testimony of a cardiothoracic

surgeon regarding the standard of care in diagnosing and treating aortic dissections.

The defendant-physicians objected, arguing that he was not qualified to testify regarding

the standard of care of an emergency-room physician and a family practitioner. The trial

court agreed and granted a directed verdict to the doctors.

      {¶ 31} On review, the Twelfth District concluded that the trial court did not abuse
                                                                                            -15-


its discretion when it excluded the proposed expert’s testimony. The trial court had made

clear that it was not excluding the expert’s testimony because of his specialty, but

because “he had not provided sufficient evidence to show that he was familiar with the

standard of care applied to emergency room physicians and family care practitioners.”

Taulbee at ¶ 21. The appellate court noted that, although the proposed expert had

previously worked in an emergency room, he had worked exclusively as a surgeon since

1978. In addition, although he worked with emergency-room doctors on a weekly, if not

daily, basis, assisting them with diagnoses, his involvement in the diagnosis came at a

point when aortic dissection was “already strongly suspected as a diagnosis.” Id. at ¶ 22.

The proposed expert, therefore, did not “have recent experience interfacing with patients

who come into the emergency room or doctor's office with general complaints of chest

pain.” Id. Although the cardiothoracic surgeon “was highly qualified to diagnose and

treat aortic dissections,” the doctor’s “involvement as a cardiothoracic surgeon comes at

a much later point in the clinical picture than the situation where a person initially consults

a physician for problems.” Id. at ¶ 24.

       {¶ 32} We distinguished Taulbee in Schutte. In that case, Schutte went to the

emergency room on the advice of an urgent-care physician, who suspected that she had

developed deep vein thrombosis (DVT) in her left leg. The urgent-care physician also

called the emergency room concerning her suspicions and indicated that Schutte was on

her way. The emergency-room physician conducted a physical examination, ordered a

venous Doppler ultrasound, and concluded that the test was negative. Schutte was

released and later died of pulmonary thromboembolism.
                                                                                          -16-


       {¶ 33} In his medical malpractice action, Schutte’s surviving spouse prepared to

present the testimony of a vascular surgeon. The emergency-room doctor-defendant

objected, under Evid.R. 702(B), to the proposed expert’s qualifications to testify as to the

standard of care to be applied to an emergency-room physician. Citing Taulbee, the trial

court sustained the objection, but we reversed. We noted that, although the proposed

expert typically diagnosed a patient with DVT upon a referral from another physician who

had expressed concern about a vascular condition of DVT, the emergency-room

physician had been in a similar scenario, as the urgent-care physician had contacted the

emergency room and expressed concerns that Schutte had DVT. Moreover, unlike the

proposed expert in Taulbee, Mr. Schutte’s proposed expert “presented significant

evidence that the standard of care for the diagnosis of DVT does not vary based on

whether the patient presents herself to a family practitioner, an emergency-room

physician, or a specialist in vascular disease.” Id. at ¶ 35. We thus held that the trial

court erred in concluding that the expert’s lack of recent experience in emergency

medicine rendered him unqualified to testify as to the standard of care required of the

emergency-room physician.

       {¶ 34} Here, Dr. Soin had ordered presurgical cardiac testing, and both he and Dr.

Pappenfus made a determination that Mrs. Gibson’s surgical procedure could proceed

without first referring her to a cardiologist. Dr. Utlak typically evaluates whether a patient

is healthy enough to proceed with a surgical procedure upon referral from the surgeon,

either directly or indirectly. Although Dr. Utlak asserted generally that he was familiar

with the standard of care required of Defendants, he did not testify that he and Defendants
                                                                                        -17-


shared a similar standard of care; rather, he testified that the expertise to determine

whether a surgical procedure should proceed was within his purview as a cardiologist.

In addition, Dr. Utlak did not testify that his standard of care when evaluating a referred

patient was a similar standard of care required of a surgeon or anesthesiologist upon

reviewing presurgical cardiac testing results. As noted by the trial court, there was no

testimony about what Defendants should review when determining whether to refer a

patient to a cardiologists and how Dr. Utlak was familiar with that standard of care. In

short, we agree with the trial court that the circumstances present were analogous to

Taulbee.

      {¶ 35} The trial court did not abuse its discretion in concluding, pursuant to Civ.R.

601, that Dr. Utlak was not competent to give expert testimony as to the Defendants’

standard of care in this particular case. The Gibsons’ assignments of error are overruled.

                                     III. Conclusion

      {¶ 36} The trial court’s judgments will be affirmed.

                                     .............



TUCKER, P.J. and LEWIS, J., concur.


Copies sent to:

Thomas M. Green
Susan Blasik-Miller
Shannon K. Bockelman
John F. Haviland
Elizabeth D. Wilfong
Hon. Mary E. Montgomery